 1
 2
 3
 4
                                  UNITED STATES DISTRICT COURT
 5                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 6
     _________________________________
 7                                     )
     NIKIE M. KING,                    )
 8                                     )                  Case No. C19-0762RSL
                      Plaintiff,       )
 9         v.                          )
                                       )                  ORDER TO SHOW CAUSE
10   ST. JOHN’S MISSIONARY BAPTIST )
     CHURCH, et al.,                   )
11                                     )
                      Defendants.      )
12   _________________________________ )
13
            On May 19, 2019, plaintiff lodged a complaint in this Court seeking damages against
14
     defendants for alleged discrimination and attempted murder occurring while plaintiff and her
15
     children lived in Florida. Pursuant to 28 U.S.C. § 1391(b), civil actions in federal court may be
16
     brought, with limited exceptions, only in the judicial district where defendants reside or in a
17
     judicial district in which a substantial part of the events giving rise to the claim occurred.
18
     Because this action apparently involves defendants who resides in, and conduct which occurred
19
     in, Florida, venue does not lie in this judicial district.
20
21
            Plaintiff is therefore ORDERED TO SHOW CAUSE why the above-captioned matter
22
     should not be dismissed for improper venue under 28 U.S.C. § 1406(a). Plaintiff shall file her
23
     response within twenty-one (21) days of the date of this Order.
24
25
26

     ORDER TO SHOW CAUSE
 1        Dated this 18th day of June, 2019.
 2                                             A
                                               Robert S. Lasnik
 3                                             United States District Judge
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER TO SHOW CAUSE                            -2-
